                                                       .
                                                           .           .
                                                                                         4       I)
                                                                                                  .
                                                                                                  thn
                                                                                                    w
                                                                                                    qzu
                                                                       .
                                                                                         g'
                                                                                          '
                                                                                          -- y. e

 X0106(Rev.04/10)AppliclcnforR.SearchWarrans
. -- - -                            -                      -       .       --        .             .              .   .   .   -   AT A.Q fsfrnr
                                                                                                                                                .,
                                                                                                                                              .%z'xk, .,- .
                                                                                 -                                                       ouua        ...
                                        UNITED STATES D ISTRJCT COURT
                                                                                                                                  ()O'
                                                                                                                                     f 12 2s
                                                                                                                                           mg'
                                                                                                                                            .tp?     .
                                                                  forthe
                                                                                                                          JULJA c DLl L % CLEFkx
                                                       W estem DlstfictofVlrginia                                     BY:               .
                                                                                                                                                               '
                                                                                                                                      r:h . t-cc -1
                                                                                                                                                  ,:       .
                  . 1'ntheM atteroftheSex'   ch of
               (Bple.flye crfôc* p''opspfzto1:â'ccrcAetf
                or/f/631t@ thepgf:çokâynamgun(fadtlFaV:
                   4G:SCANDISKTHùMBDRIVE
                  2GB SCANDISKTHUMBDRIVE
                 HP LAPTOPwi
                           thS/N 5CG6163W3b                            1c
                                            APPLICATION #OR A SEARCH W A
                                                                        a
                                                                        s
                                                                        exo
                                                                          .I:Igwyjy.
                                                                                   'o
        kafedel'
               allaw enforcementofdcel'oranattorneyforthegovemmenqrequestasearchwarraatand'stateunder
 Pcnaltyofperlm'
               ythat1havereasontobehevethatonfhefollowhzgpersonorpropel.tyodonth fànpprs
                                                                                       rtworgn,
                                                                                              veaoeths
Jej/ggty
       pjtyal
            c
            lejzf
                h/lglc
                     jdxdYVC*XCJ//OJ;                                                                                                       '
locatedinthe           W esturn        Districtof                          Mrglnla                     ,tEerolsnow concealed qdontl
                                                                                                                                  .> f
                                                                                                                                     b
pnrsono?'Azcrfscthepropel'
                         @ to& ,
                               î'
                                e/xpfl:                                                                    '
 SeeAttachmentB


               ThebasisforthôsearchunderFed.R.Crim.P.41(c)is(checkonsorv,.
                                                                         4:
                      f evidenceofacrime;                                  '
                      i
                      n contrabatld,fruitanfcrime,orotheritemsillegallypossessed;
                      Y propeletydesignedfo<use,intendedfûruso)orusedincommlttlngacrime;
                      à apez-
                      l     sontobearretedorapetsoriwlm :
                                                        Lsunlawslllyrestral
                                                                          '
                                                                          ned.
           '
             '
             I'
              heseawh lsrelafidté avlnlaion 0f:
               Codeé'ccffoa              D                          Om nseDck çcryljtw
           18 USC 242;18 USC 666           eprivatlonofRightsUnderColorofLaw;Program Fraud/Bribery;Obstructlon of
           18USC 1612(b)                JtlstlcelW tnessTampering andlnduclngtheDestructlon ofEvidence;False
           18U.S.C.10û1(a)(2)           flctl
                                            tlous,nrfrandulentstatem:ntoyrapresentatlont/the US Government. ,
            Theappllcatloqlsbasedont'
                                    hasefaots:
           SeeAttachedAffldavlt

               V Contlnuodontlkeattache;sheet.
               I
               D Delayedaoticeof              days(giveexactendftgdatelfmorethan30day :                                             )îsrequested
                  under18U.S.C.â3103+ thebasisofwNohlssetfort
                                                            ;
                                                            hont attac s et,z.                               .
                                                                                         i


                                                                                                    Zpplîcaat'
                                                                                                             i
                                                                                                             ralgnatzl'
                                                                                                                      o
                                                                                 ?
                                                                                 z
                                                                                '        MlcahJ.Chllders,FBlSpeclalAgent
                                                                                                    Ptintedtt
                                                                                                            amatrzldtltle
SwozM tobeforemeandsignedinmy presence,
                /0                                                                           .
Date;                  Z       /.                                                                                     '
                   #                                                                          yukozj
                                                                                                   gygttyuyo
cityandrstateï Abingdon,Vlrgl
                            nfa                                                 Hon.Pamela Meade Sargent,U.S.Maglstrate Judge
                                                                                                   Prîntednal
                                                                                                            neJ77# tîtle                    '

                Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 1 of 32 Pageid#: 1
                  IN THE UN ITED STA TES DISTRICT COU RT FOR THE
                          W ESTERN D ISTRICT OF VR GTNJA
                                ABW GD ON D M SION

IN THE MATTBR OFTHE SEARCH OF: )                                  UD ER SEAL
4OB SCANDISK THUM BDRW E       )
2GB SCANDISK THUU DRIVE        )
HP LAPTOPwithS/N 5C66163W 3b   )                                  CaseN o.


                                        A FFIDA W T

1.     1,M icah J.Childers,being frstduly sworn,hereby depose an.
                                                                d state asfollow s:

                      G TRODUCTION AND AGENTBACXGROUNP

2.     1nrn a,
             n investigative1aw enforcem entoffceroftheU nited Sfateswitldn the m eaning of

Section251047)ofTitle18,UnitedStatesCode,andam empoweredbylaw toconduct
investigations and to m alte aaestsforthe offensesenllm erated in Section 2516 ofTitle 18,

United States Code.

       Ihave been em ployed asa SpecialA gentw ith theFBIforapproxim ately 8 years. Iam

currentlyassignedtotheRicbmondDivision,BristolResidentAgency(BRA),locatedinBristol,
Virginia. Priorto w orking in the BllA ,Iw asassigned to the AtlantaD ivision,Rom e Resident

Agency(RRA),locatedinRome,Georgia,andwasthecoordinatorfortheNorthwestGeorgia
Crim inalBnterprise Task Force,an FBISafe SkeetTask Force,investigating violentclim es,

illegalnarcoticstrafficking,and illegalgang activity. Ihave served asthe case agenton m ultiple

terrorism investigations,to include adom esticterrodsm investigation involving explosive

devices. Ihave àken partin num erousfederal,state,ao.
                                                    d localinvestigationsconcerning

internaionaland dom estic terrorism ,docum entand identity gaud,fnancialgaud,cybercrim es,

controlled substance violaions,public com ption,civilrightsviolationsand frearm soffenses.



                                               1

Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 2 of 32 Pageid#: 2
       r
       n ae factsin thisaffdavitcom e fröm m y personalobservations,m y taining and

experience,and lformation obtainedfrom otheragenf.
                                                 sandwitnesses.Thisaffidavitishztended

to show simplythattllereissuo cientprobablecausefortherequested search warrantand does

notsetfo'l'tlla1lofm y lœ owledge abouttllism atter.


5.     Based on the facts setforth in this afidavit,thereisprobable cause to believe that.

evidenceofaviolationof18U.S.C.j242(deprivationofcivilright);18U.S.C.666(progrnm
fraudandbribery);18U.S.C.j1001(a)(2)(makesanymatedallyfalse,fctitious,orfraudulent
statementormisrepresentation);and18U.S.C.jlslztcltwhoeverconuptly-(1)alters,destroys,
mutilates,orconcealsarecord,doolment,orotherob
                                             !
                                               ject,orattemptstodoso,withtheintentto
impairtheobject'sintegrityoravailabilityforuseinanoffcialproceeding;or(2)othezwise
obstnzcts,influences,orimpedesanyoo cialproceedimg,oraûemptstodoso);willbelocatedirt
a 4GB Scandisk Thttm bdrive,a 2GB Scandisk Thum bddve,and an H P Laptop with sedal

num ber5C0 6163W 38.

                              STA TEM A NT OF PR O BA BLE CAU SE


       OnAugast3,2018,hwestigatorsintelviewedconsdentialwiGessone(CW 1),CW 1
provided the follow ing inform ation:

       Following a 2016 arrestforshopliRing illTazew ellCounty,Virginia,CW 1 was
       opened asa confidentialinform antforShadeW orltm anoVirginia State Police
       SpecialigentandCommanderoftheDrugTaskForcelocatedinTazewell
       County,Virginia.W ork'man ins% cted CW 1w ordsto the effectthatno m atter
       how manybustsyoudo,fîveorEvehundjed,ifyouwanttobewithyotlrldds,
       you are goi
                 .
                   ng to do tllism y way.Overthenextyear,W orlcnan and CW 1 had sex
                                                                  '

       six tim es:rnnnediately before oraAerCW 1puzchased illegaldrugsatthe direction
       ofW orkm an,and atleastten tim esoutside ofCW 1'swork forthe task force.In
       Aprilof2017,CW 1w asreleased from incarceration illTazew ellCotm ty w ith the
       stipulation reqtlidng CW 1 assistDrug Task Force operations.CW 1m oved from
       the area,due to thefearthatCW 1w ould again be required tohave sex w1111
       W orltm an.




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 3 of 32 Pageid#: 3
       OnAugust6,2018,confdentialwiGesstwo(CW 2)wasintewiewed.CW 2providedthe
follow l g inform ation:


       IntllebeghmingofMay,2017,CW 2gavearidetowitnessone(W 1,W 1hasnot
       yetbeen interview ed by 1aw enforcem entdueto concernsofpotentialdes% ction
       ofevidenceandwiGesstampezing)whoclaimedtobehavhlgsexwithacop.
       W hen CW 2 azrivedatthelocationprovidedaW 1exited CW 2'svelzicleand
       entered a grey truck.CW 2 obsenred them alew ho wasdriving the grey A ck,as
       theddver'ssidewindow w asdown.In D ecem ber2017,.        CW 2 wasarrested,foran
       outstanding w arrantforthe distribution ofillegaldrugs,during a1aw enforcem ent
       rotm d-up.CW 2 w asbroughtinto an interview room ,where ortly W ork'  m an w as
       present.CW 2recognized W orkm an astheddverofthetruck from M &y 2017.
       W orlcnan told CW 2 thechargesSledagainstCW 2,and asked ifCW 2 lclew who
       gotCW 2,m enningwhohadworked asacon/dentialinfùnuantwhen CW 2 sold
       illegaldrllgs.CW 2 said,''Y es,absolutely.Y ou're fuclting hen''W orkm an
       instructed CW 2 thatCW 2 cannottouch the confdentialinform ant,and thatthe
       conldentialinformantisprotected likethepolice.


8.     OnAugust7,2018,coM dentialwitnesstkee(CW 3)wasinterdewed.CW 3provided
the follo'
         wi'
           n.
            g inform atiozy


       Jn 2016,CW 3 wasm ested for shoplifting.ARerthe arrest,CW 3 w asapproached
       by W ozkm an to work forthe dl'ug task force.CW 3 sir ed up w ith the dz'ug task
       force in orderto receivecreditip sentencing.W orlcman requested to m eetCW 3.
       W orlcman nlvived atthem eeting alone,and CW 3 believed thatW orkm aa was
       tzym
          ' g to setup CW 3 on othercharges.Subsequentm eetingsresulted in W ore an
       havingsex with CW 3 inW orkman'spoliceissued vehicleandin thedrugtàsk
       force offce space.In A ugustof2016,W ork'   m an also m etCW 3,atthe Super8
       H otellocated i.
                      n Richlands,Virginia,fortheptupose ofhaving sex with CW 3.On
       otheroccasions,W orkm mlsentCW 3picturesofhim selfand requested thatCW 3
       send nakedpicturesto hinn.W orhnan ins% cted CW 3 thatifCW 3 told anyone
       abouttheirsexualrelationship thatany creditreceived forCW 3'sw ork with the
       dtugtaskforcewouldgoaway,andCW 3wouldgobacktojail.DuringAugustof
       2016,CW 3 accidently brokethe screen ofCW 3's cellphone.CW 3 had texted
       wit.
          h W orlcman using tlliscelltllardevice,and had sentand received pictures from
       W orkm an ofa sexualnature.




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 4 of 32 Pageid#: 4
       On August7 and 8,2018,CW 3cooperatedwith 1aw enforcementto send andreceivetext

messagesf'
         rom CW 3'scellulardeviceto(276)613-3680,lcrlowntoCW 3astlzeworkcellphone
utilizedbyW orlrman.Dming thetextconversation,CW 3isinstructedtoretrievethepreviously

broken cellphone,and dispose ofthe cellphone atCW 3'sw orkplace.Thesetextm essagesaze

included asAttacbm entC.
       On A ugust8,2018,recordsobtained'
                                       from theSuper8 H otellocated in R iclzlmlds,

Virginia show ed thaton August24,2016,Shade W ortmaan rented a room f'
                                                                     rom the hoteland

utilized a M astercard forthepaym entofthehotelroom .

       On A ugtzst 10,2018,CW 3 m ade a consensually recorded telephone callfrom CW 3's

cellulardeviceto(276)613-3680.W orkmanansweredthetelephone,andspokewithCW 3.
CW 3 confrm ed thattlle cellphonehad been disposed ofaspreviously O ected.

12.    On A ugust 13,2018,W urlcm an w asinterviewed by SpecialAgentM icah Childersofthe

FBIatW orlcman'sofficelocated inTazewellCounty,Virgirlia.Thepup oseoftheinterview

wastofurtlleranhwestigationrelatedtopotentialviolationsof18U.S.C.j242,nnmely
depdvation ofcivilrights,related to W orlc an'srelationshipsw ith coM dentialinform ants.

       Duzing the interview ofW orlcm an,hew asmsked ifhe had everhad an inappropdate

relationship w ith any confidentialinform ant,and he answered <W o.''W orlcm an w asasked ifhe

had everhad sex with a confidentialinform ant,and he answ ered çtN o.''W orlcman w asasked if

hehad everdirected a coM dentialinform antto dispose ofany evidence,atld he anqwered <$N o.''

Thisinterview w asboth audio and video recorded.

       CW I,W 1,and CW 3 w ere positively identifed ashaving been opened ascov dential

inform antsby Virginia State Police.Once open as a confidentialinform ant,Virginia State Police

recordsthe stam softheconsdentialinform antsasactive orinactive,and doesnotoffcially




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 5 of 32 Pageid#: 5
close a confidendalinform ant.CW 1 and CW 3 were listed asactive confidentialinfozm mzts

duringthetim eoftheazegedsexualactivity.

15. VirginiaStatePoliceconfirmedthatthecellulartelephonewithtelephonenllmber(276)
613-3680isatelephoneownedbytheVirginiaStatePoliceandisassigned to andutilized by

W orkm an.

       On A ugust21,2018,theUnited StatesDistlictCoud issued arzarrestw arrantfora

violationof18U.S.C.j.1001(a)(2)baseduponacriminalcomplaint.
17.    On A ugust22,2018,1aw enforcem entofd cersinitiated str eillance ofW orkm an's

residencein Bluefeld,Virginiaatapproxim àtely 7:30 mm .Atapproxim ately 8:00 a.
                                                                              m .,Special
A gentM icaltChildersnotifed Bluefeld Police D epattnentthatan arrestofW ork'
                                                                            m an w ould

likely betaldng place in thepaddng 1otofthe Bluefeld PoliceD epartm ent.Shortly afterthis

notiicatioù wasm adeto theBlueleldPoliceDepartment,W orkman wasobserved leaving llis

residence with abag in hispossession w hich he placed in hisvehicle.W orkm an then re-entered

lzisresidencewhereherem ained fora few m inutesand then exited lAisresidence and gotinto lkis'

vellicle and leR thelocation.Atthistim e,AgentChilderscalled W orlcman'spersonalcellphone

andnotifedhim oftheissuanceofthefederalarrestwarrantand aàkedtom eetW ork'man in

Tazewell,Virginia,sothatW orlc an couldbetakeninto custody.W orkm an agreedtom eet

A gentChildersand suggested the M agicM artlocated in Tazew ell,Virginia,wltich islocated

directly offofRoute 460.

18.    Following tllisphone call,W or'
                                     km an was observed traveling on Route460 atahigh rate

ofspeed,in excessofthe posted speed lim it.W ork'man wasfollow ed to an aparM entbearing the

address130HoldeLane,Apartm eyt#2,Tazewell,Virginia.In ordertotravelto 130 HoldeLane,
Apartm ent#2,W orltm an had to deviate 9om them ostlogicalline ofkavelto the M agicM G in




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 6 of 32 Pageid#: 6
Tazewell,Virginia.W orlcman wasobsetvedtaldngtheaforementionedbaghltotheapartment

and exiting the apartm entw ithoutthe bag in hispossession.W orkm an then traveled to the M agic

M art,wherehew astaken into custody by 1aw enforcem ent.

       The United StatesDistrictCourtissued a search w arrantfor 130 Holde Lane,Apartm ent

#2,Tazew ell,Virgizlia.

20.    A gentsofthe FBIexecuted the wazrantto search 130 HoldeLane,Apartment#2,

Tazew ell,V irginia.Dudng the search ofthe residence,the aforem entioned bag w aslocated.The

bagcontained itemsthatappearedtoberelated to W orlrman'semplom entwiththeVirginia

State Police,to includeone 2OB Scand slcThllm bdrive,one 4OB Scandisk Thllmbddve,and one

HP Laptop w ith set'
                   ialnum ber5CG 6163W 38 .These tllree item sw ere seized asevidence. Also

observed in thisbag contaînimg these item swere a Virginia State Police BddgePass,receipts

relatedtopurch%esofconkolled substancesby1aw enforcement,andadoorcardto access

Virginia State Police facilities.

21.    This aflantisaware thatelectronic data iseasily transferred from cellulardevicesto

com putersand otherelectronic storage m ediato include thllm bddves. Tllis afdantisalso aw are

thatapplicadonsused to send eleckonicm essagesbetween cellular devicescan also be accessed

using com putersand the intem et.

22.    Itislm own tothisafoantthattheVirginiaStatePolicemaintainsrecords,documents,
photographs,and other datarelated to confidentialinform antsin eleckonic form aton com puter

system s.

23.    Itisalsolœ own to thisaffian.
                                   tthattheVirgirliaStatePolicereceivedfhndsfrom the
United StatesGovernm entilzexcessof$10,000.001:1
                                               'theyears2015and 2016.




                                              6

Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 7 of 32 Pageid#: 7
24.     Thisafûalltisaware thatintangible thingsand actions,e.g.sexualacts,have been

determinedtobethingsofvalueasreferencedin 18U.S.C.û66.6.SeeUnitedStatesv.Girard,
601F.2d69,71(2dCir.1979);UnitedStatesv.Kulla,434F.App'
                                                     x268(4thCir.2011).
        TazewellColmty,Virginiaislocatedin theW estem JuclicialDisG ctofVirginia.


                                      Term s and Defm itlon,

        Intem et:'
                 fhe lnternetis a globalnetw ork of com puters and other electronic devicesthat

com nulnicate with each other. Due to the stnzcture ofthe Intem et,colm ectiönsbetween devices

on the Intem etoAen crossstate and internationalborders,even when the devicescom m lm icating

w ith each otherare in tlle sam e state.


        Storagemedium:A storagemedillm isanyphysicalobjectuponwhichcomputerdatacan
be recorded. Exam ples include hard disks,IIA M ,floppy disks,flash m em ory,CD -ROM j,and

otherm agnetic oropticalm edia.

         CO U UTER S.ELECTR OM C STOM GE .AND FOR EN SIC ANM UYSIS

28.     As descdbed above and in AttaclunentB,thisapplicadon seeksperm ission to search for

recordsthatm ightbefotm d on the item slisted in A ttachm entA,in whateverform they are found.

One form in which the records m ightbe folm d is data stored on a com puter's hard drive orother

storage m edia. Thus,the w arrantapplied for w ould authorize the seizllre of eleckonic storage

mediaor,potentially,thecopyingofelectronicallystoredinformation,a11tmderRtlle41(e)(2)(B).

29.    Isubmitthatthere isprobable cause tobelieve tllose recordsw illbe stored on theitem sin

Attachnnenth,foratleastthefoilowingreasons:




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 8 of 32 Pageid#: 8
              Based on m y lm owledge,trainfng,and experience,Iltllow thatcom puter fles or

              remnantsofsuch flespan berecovered monthsorevenyearsahertheyhavebeen

              downloadedonto astoragem edillm,deleted,orWewed viatheJnternet.Eleckonic

              tiles dow nloaded to a storage m eclium can be stored for years atlittle orno cost.
          '
              Even when fleshave been deletedathey can be recovered monthsoryeark later

              using forensic tools. This is so beoause when a person tKdeletes'' a file on a

              computer,thedatacontainedinthefledoesnotactually disappear;rather,thatdata

              rem ainson the storage m edium tmtilitisoverwritten by new data.

        b. Therefore,deleted fles,orrem nants of deleted fles,m ay reside in 9ee space or
                             I
              slack space- thatis,in spaceon the storagem edillm thatisnotcr entlybeing used

              by an active fle- forlong pedodsoftim ebeforethey areoverwritten.ln addition,

              a com puter'soperating system m ay also keep arecord ofdeleted data in a G'swap''

              ort'recovery''Ele.

              W holly apart from user-generated fles, com puter storage m edia- in particular,

              computers'intelmalhard drives- contain electronic evidence of how a com puter

              has been used,whatit has been used for,and who has used it. To give a few

              exam ples, this forensic ed dence can take the form of operating system
              confgurations,artifactsf'
                                      rom operating system ora'
                                                              pplication operation, fle system

              data structares, and virtual m em ory 'dswap'' or paging fles. Cop puter users

              typically do noteraseordelete this evidence,because specialsoftw are istypically

              reqtlired forthattask.H ow ever,itistechnicallypossible to deletethisinformation.




                                              8

Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 9 of 32 Pageid#: 9
              Sim flarly,flesthathave be
                                       'en vfew ed W athe Jnternetare som etim esautom atically

              dow nloaded into atem porary Internetdirectory or ç'cache.''

       Forensic evîdence. A s further described in AttacAm ent B, tltis applicafon seeks

perm ission to locate not only computer fles thatnlight sez've as direct evidence ofthe clim es

descdbed on the w arrant,butalso forforensicelectonio evidencethatestablisheshow com puters

w ereused,the pup ose oftheiruse,w ho used them ,and when.Thereisprobable causeto believe

thatthisforensic electronic evidencewillbe on tlleitem slisted in Attachm entA because:

          a. Data on the storage m edillm can provide evidence of a file thatw as once on tlte

              storage m eclblm buthas since been deleted or edited,or of a deleted portion ofa

              ûle(suchasapampaphthathasbeendeletedfrom awordprocessingSlel.Virtual
              m em orypaging system scan leavetracesofinform ation on the storagem edillm that

              show wlnat tasks and processes w ere recently active. W eb brow sers, e-m ail

              program s, and chat prop am s store coM guration infonnation on the storage

              m edillm that can reveal fnform ation such as online niclalam es and passw ords.

              Operatitlg system s can record édditionalinform ation,such as the attachm ent of

              peripherals,the attachm entofU SB flmsh storage devices or other extem alstorage

              media,and the timesthe computerwashluse.Computerfilesystemscan record

              inform ation aboutthe datesfllesw ere created and tlle sequence in wlzich they w ere

              created,although thisinform ation can laterbe falsiled.

          b. A s explained herein,inform ation stored w ithin a com puter aad other eleckonic

              storage m ecia m ay providecm cialevidence ofthe dtwho,what,why,when,where,
                         ,l



              and how ''of the crim inalconductunder investigation,thus enabling the United


                                               9

Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 10 of 32 Pageid#: 10
           Statesto establiyh and prove each elem entoraltem atively,to excludethe innocent

           from fllrthersuspicion. ln m y taining and experience,infozm ation stored w ifhin a

           computerorstoragemedia(e.g.,reglstryinformation,comnnunications,imagesand -
           m ovies,transactionalinform atioh,recordsofsession tim es and dm ations,intem et

           ltistory,andanti-virus,spyware,andmalwaredetecûonprograms)canindicatewho
           has used or controlled the computer or storage media. This Iduser attribution''

           evidenceisanalogousto thesearch forSGindiciaofoccupanc/'wllileexeclztinga
           search w arrantata residence.'l'he existence orabAence ofanti-vinls,spyware,mld

           m alware detection prov am s m ay indicate whether tlle com puter w as rem otely

           accessed,tlm sinculpating orexculpating the com puter owner. Further,com puter

           and storage m edia activity can indicate how and when the com puter or storage

           m ediawasaccessed orused.Forexnm ple,asdescdbedherein,com puterstypically

           contain inform ation thatlog:computer user accotmt session tim es and dlzralj
                                                                                       ions,

           computer activity associated with user accounts,elecàonic storage media that

           connected with the computer,and the IP addressesthrough which the computer

           accessed networks and the intem et. Such inform ation allow s investigators to

           understand the chronological context of com puter or electronic storage m edia

           access,use, and events relating to the crime tm der investigation. Additionally,

           som einform ation stored within acom puteroreleckonicstoragem ediam ayproyide

           cnzcialevidencerelating tothephysicallocation ofotherevidence and the suspect.

           Forexam ple,im agesstored on acom puterm ay both show aparticularlocation and

           havegeolocaéon inform ation incop orated intoitsûledata.Such file datatypically

           also contains inform ation indicating when the Sle or im age w as created. The


                                           10

Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 11 of 32 Pageid#: 11
            existencéofsuch imagefles,alongwith extem aldeviceconnecuon logs,m ayalso

            indicatethepresenceofadditionalelectronicstoragemedia.
                                                                 (e.g.,adigitalcamera
            orcellularphonewith jn incorporated camera). The geograpilic and timeline
            inform ation descdbed herein m ay eitherinculpate orexculpate the com puteruser.

            Last,inform ation stored w ithin a com puter m ay provide relevantinsightinto the

            com puteruser's state ofm ind as itrelatesto the offense tm der investigation. For

            exam ple,inform ation w ithi the computer m ay indicate the owner's m otive and

            intentto commitacrime(e.g.,internetserchesindicatm
                                                             'gcriminalplnnning),or
            consciousnessofguilt(e.g.,nmningattwiping''program todeskoyevidenceonthe
            computer orpassw ord protecting/encrypting such evidence in an effortto conceal

            itfrom law enforcement).
            A person with appropriate familiarity w itll how a computer w orks can, after
                                    i
            exrtm inl
                    'ng tllisforensio evidencein itspropercontext,draw conclusions abouthow

            computersw ere used,thepup ose oftheiruse,who used them ,and when,

         d. The process of identifying the exactfiles,blocks,registry entries,logs, or other

            fonns of forensic evidence (m a storage m edium that aze necegsary to c'
                                                                                   lraw an

            accurate conclusion isadynamicprocess.'
                                                  W hileitispossibleto specifyin advance

            therecordstobesought,computerevidence isnotalwaysdatathatcan bemerely

            reviewedby areview team andpassed alongtoinvestigators.W hetherdatastored

            onacomputerisevidencemaydependon otherinformation stored onthecomputer
            and tlle application of know ledge about how a com puter behaves. Therefore,

            contextualiltform ation necessary to u derstand otherevidence also fallsw itllin the

            scope ofthe warrant.



Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 12 of 32 Pageid#: 12
              Further,in lindihg evidence ofhow a computerwasused,the pup oseofitsuse,

              who used it,and when,som etim esitisnecessary to esfablish thatapartictllarthing

              is notpresent on a stozage m edium . For exnm ple,the presence or absence of

              counter-forensicprogramsoranti-virusprogramstaad associated data)may be
              relevantto establishingtheuser'sintent.


       Natureofexamination. Thereview oftheitemslistedinAttachmentA mayrequire
techniques,includingbut.
                       notlimitedtocomputer-assistedscansoftheentiremedium ,thatm ight

exposem anypartsofahard ddveto hllm an inspection'
                                                 in orderto dderm inew hetheritis

evidence described by thew arrant.




                                      CON CLU SIO N

32.    Based on tlle aforem entioned fact alinformation and m y kaining and experiencein

crim inalinvestigations,Isubmitthere isprobable causeto believe thatthere is evidence ofa

violationof18U.S.C.j242(deprivationofcivilright);18U.S.C.666(program gaudand
bribery);18U.S.C.j1001(a)(2)(malcesanymateriallyfalse,fictitious,orfraudulentstatement
ormisrepresentation);and18U.S.C.jlslztcltwhoevercomzptly-(1)alters,destloys,
mutilates,orconcealsarecord,document,orothçrobject,orattemptstodoso,withtheintentto
impairtheobject'sintegrityoravailabilityforuseinanoftlcialproceeding;or(2)otherwise
obstructs,influences,orimpedesanyoffcialproceeding,orattemptstodoso);willbelocatedin
a4GB Scandisk Thllm bdrive,a2GB Scandisk Thllm bdrive,and an HT Laptop w ith sedal

ntunber5CG6163W 3B.



                                             12

Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 13 of 32 Pageid#: 13
      FURTHER THE AFFIAN T SA YETH N OT

                                            Res ect y s m itted,


                                            SpecialA gentM ICM IJ.CH ILDERS
                                            FederalBureau ofJnvestigation


      Subscribedandsworntobeforemeon              IX          ,2018


 onorable PA M ELA M BADE SARG
United StatesM agistrate Judge




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 14 of 32 Pageid#: 14
                                       ATTA CH M ENT A

                                  ITEM S TO BE SEAR CIIED

      The follow ing item sw ere seized daring the execution ofa search w arrantat130 Hblde
      Lane,Apnrtm ent#2,Tazew ell)V izginia:

1)    Oneblack,2 GB,Scandisk Thumbddve.
2)    Oneblack,4 GB,Scandisk Thum bddve
3)    Oneblack,11P Laptop with serialnam ber5CG6163W 38




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 15 of 32 Pageid#: 15
                                       ATTA CHM ENT B

                                    ITEM S TO BE SEIZED
      Evidencerelatingtl )violationsof18U.S.C.j242(deprivaion ofcivilright);18
      U.S.C.666(program fraudandbribery);18U.S.C.j1001(a)(2)(makesany
      materiallyfalse,lktitfous,erfraudulentstatementormisrepresentation);and 18
      U.S.C.jlslztcltwhoevercorruptly-(1)alters,destroys,mutilates,orconcealsa
      record,documsnt,orotherobject,orattemptstodoso,with theintehttoimpairthe
      object'sintegrityoravailabilityforuseinanofscialproceedl
                                                             -ng;or(2)otherwise
      obstructs,I
                -nfluences,orimpedesanyofficialproceeding,orattemptstodosO,
      spedfically:


   1) Electronicdata,includimgrecords,docllments,andotherelectr6nicitemsrelaticgto
      Shade W orkmnan's com nntm icationswith orassociations4v1111confdentialinform ants and
      indvidualsbeinghwestigatedby ShadeW orlcnan ort'NeTazewellColmtyDntg Task
      Force.

   2) Electwnicdata,includingrecords,doolnnents,pictures,Wdeos,orotherelectronicitems,
      evidencing ofscialaction by ShadeW orkm an in regardsto confidenialinform ants
      and/orsexualrelationshipsw1111consdentialinfonnantsandindividualsbeing
      hvestigatedby ShadeW ork'mallortheTazewellCouaty DnzgTask Force.

   3) Blectro/cdata,hlcludingrecords,doolments,pictures,Wdeos,orotherelectronicitems,
      evidenchlgattemptstoobstnzctjustice,coercewiGesses,ordeskoyevidence.
   4) Electronicdaà,includingreceiptsandothèrdocllmentationrelatingtopapnontforhotel
      m omsorfnancialdooplmentsrelatedto creditcard accotmtsheldby ShadeW ortrm an..

   5) Foranycomputerorstoragemedillm whoseseazchisotlwlwiseauthorizedbytlli
                                                                          .s
      w arrant,and any computerorstorage m edi'lmnthatcontainsorillwhich isstored records
      orinformationthatisotherwisecalledforbythiswacant(hereinaRer,SSCOM PUTER''):
         a. evidence ofwho used,owned,or controlled the COM PU TER attlze tim e the
            tlningsdescdbed in thisw arrantw ere created,edited,or deleted,such aslogs,
            regisky entdes,configuration fles,saved usem am esandpasswords,doolm ents,
            browsingllistory,userprofles,em ail,emailcontacts,'Yhat''insinntm essaging
            logs,photop aphs,and correspondence;
         b. evidence ofsoftwarethatw ould allow othersto controltheCOM PU TER,such as
            viruses,Trojanhorses,andotllerformsofmalicioussoftware,aswellasevidence
            ofthepresence orabsenceofsecm'ity software desi> ed to detectm alicious
            softw are;
         c. evidence ofthelack ofsuch m alicioussoftware;



Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 16 of 32 Pageid#: 16
         d. evidenceindicatinghow alldwhen tllecomputerwasaccessed orused to
            determinethechronologicalcontextofcomputeraccess,use,and eventsrelating
            to crim e tm derinvestigation and to the com puteruser;
         e. ed dence indicati'
                             ag the computeruser's stateofm ind a,
                                                                 sitrelatesto the crim e
            tm derinvesdgation;
                                     k
         f. evidenceoftheatlachmenttotheCOM PUTER ofotherstoragedevicesorsimilar
            conte ersforelectroi c evidpnce;
         g. evidenceofcou ter-forensicprogramstmldassociateddata)thataredesignedto
            elim inate data9om the COM PU TBR;
         h. evidence ofthetim esthe COM PUTER w asused;
         i. (passwords,encryption keys)and otheraccessdevibesthatm aybenecesslyto
             accessthe COM PU TER;
            dowlm entation and m anualsthatm ay benecessary to accessthe COM PUTER or
            to'conducta forensic exam ination ofthe COM PU TER;
         k. recordsoforinform ation aboutJnternetProtocoladdressesused by tlle
            COM PU TER;
         1. recordsoforinform ation abouttheCOM PU TER 'S Internetactivity,including
            ftrew alllogs,caches,brow serhistory and cooldes,Tfoolrm arked''or Kffavotite''
            web pages,search term sthatthe userentered into any lntem etsearch engine,and
            recordsofuser-typed w eb addresses;
         m . contextualinform ation necessaty to understandthe evidence desctibed in this
            attacbm ent.                   '

   6) Asusedabove,thetermsf<records''and'Ginformation''includesa11formsofcreationor
      storage,includinganyform ofcomputerorelebtronicstorage(suchasharddisksorother
      medathatcan storedatal;anyhandmadeform (such aswriting);anymechanicalform
      (such asptintingortyping);andanyphotograpllicfonn(such asmicrpilm,microlche,
      pdnts,slides,negatives,videotapes,motionpictures,orphotocopies).Theterm
     dscom putcr''includes a11typesofelectronic,m agnetic,optical,electrochem ical,orother
     high speed dataprocessing devicesperformimg logical,arithnhetic,orstorage ftm ctions,
     including desldop com puters,notebook com puters,m obilephones,tablets,server
     computers,andnetwork hardware. Theten'     n ç'storagemedium''includesanyphysical
      objqctuponwhichcomputerdatacauberecorded.Examplesincludeharddisks,RAM,
     floppy disks,flash m em ory,CD -ROM S,mld otherm agnetic or opdcalm ectia.




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 17 of 32 Pageid#: 17
                                Attachm entç

                                TextM esjages

 1)'Thefollowingtextconversation.was'
                                    nbservedbyIaw enforcementandconductedbyCW3on
    August7,2018,ketweenCW3'scellulardeviceandtelephonenumber(276)613-3680:




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 18 of 32 Pageid#: 18
Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 19 of 32 Pageid#: 19
Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 20 of 32 Pageid#: 20
Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 21 of 32 Pageid#: 21
Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 22 of 32 Pageid#: 22
Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 23 of 32 Pageid#: 23
Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 24 of 32 Pageid#: 24
  2) Thefollowingtextconversationwasobservpdbylaw enforcementandconductedbyCW3on
     August8,2018,betweenCW3'scellulardeviceandtelephcnenumber(276)613-3680:




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 25 of 32 Pageid#: 25
.,11TFW LTE                        11t33 AM                                    * % X '#

    <@                                                                               Oi
              '
                          (276)613-3680
.




                                ihlessage
                              Today 11:12 AM

                  &
                  *            4                     * 4       4 .xw
                               .                           *     % :      : **
                  @ :              *:       '           '<        œ'       .    4
                          *:       e            .          *     :       ::
                      4




                          4        :       4 * * '-                       #     #*
                      >            ..            .                   4    . .
                               *       e




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 26 of 32 Pageid#: 26
.113TFW LTE                11:3K AM                       > * < '$

 <                           .         '       h
                       tà7e)éiôlaean




                                           #       **

                                                   à -.           -




                   #   #*    .     *       :              .   -
               <       -     4 -




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 27 of 32 Pageid#: 27
.111TFW LTE                     11:a8 AM                                       # * *< '

                                                                                                 O
                            (27*)613-3680




                            '
                                 - '* ' : : . 4 -                                  4 # :
                   *                *         e    -                   2                .
                   -.            #A #:                                 *           . '
                                                                                     *
                        #           #




                                *         :                            #            -        $*




                                          -            :**                 +            *

                                 #            #-               # ' #                         #

                                                                                   penvered




 e        &       I
                  *
                  1
                  t
                  ,
                  *>
                   *1
                    at
                  *w.
                     F
                     V
                     .'S
                       ..S<
                    '< > -
                          .
                          '
                          .
                          -C
                           w)
                            ,
                            l$
                             A
                             d
                             I
                             *
                             P
                             I
                             .   . ...-   --           -           -           -             -
                                                                                                  ON
                                                                                                   *
                                                                                                   .,
                                                                                                  e'
                                                                                                    '
                                                                                                    t
                                                                                                    .
                                                                                                   .'




                                                           aA              /       Czlzjly              a-e-'v '
                                                           W               r.. :
                                                                               .
                                                                                                          %
                                                               .               .
                                                                                                           j
Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 28 of 32 Pageid#: 28
..11T#w LTE            1t144.
                           . AM                           * #.            i#

 <                                                                    *
                    (276)616
                           3,3689



                        #     #       .         #         w       *+
                      #.     * @ .     @    :




                                     $m e             .       6       #
                         *                  v         4           :




                                            * .                   * *


                                                  '
                                                              +       .



                                                          Delivered




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 29 of 32 Pageid#: 29
.11!TFW .LTE           1114:AM                         * % f< '#

                                                                  j
                    (27é:
                        ).
                         61. :e:';
                           3<.   .




                            *        4m-           .     g 4
                        #       *.     *           b      *




                                           *   .          *
                                                                  N.

                                                              e




                                                       Dellvered




Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 30 of 32 Pageid#: 30
Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 31 of 32 Pageid#: 31
Case 1:18-mj-00160-PMS Document 1 Filed 10/12/18 Page 32 of 32 Pageid#: 32
